Citation Nr: 0913673	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  06-13 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to an initial compensable disability rating 
for left shoulder calcified tendinitis.

3.  Entitlement to an initial disability rating in excess of 
10 percent for minimal degenerative changes-mild desiccation 
at the C2-C3 and C5-C6 levels. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from May 2003 to 
March 2004. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

Before addressing the merits of the issues currently on 
appeal, the Board finds that additional development of the 
evidence is required.  

In this case, another VA examination of the Veteran's 
cervical spine and left shoulder is needed to determine the 
current nature and severity of his cervical degenerative 
disease-mild desiccation and his left shoulder calcified 
tendinitis.  A review of the claims file reveals that the 
last VA examination of the Veteran's cervical spine and left 
shoulder was in June 2005.  The Veteran contends that, since 
then, his cervical spine and left shoulder disabilities have 
worsened.  See VA Form 9 dated in April 2006 and Appellant's 
Brief dated in March 2009.  Moreover, the Veteran's last VA 
examination in June 2005 dates to almost four years ago, and 
a more current examination would be helpful in deciding his 
appeal.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(determining that the Board should have ordered a 
contemporaneous examination of the Veteran because a 23-
month-old examination was too remote in time to adequately 
support the decision in an appeal for an increased rating); 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the 
record does not adequately reveal the current state of 
claimant's disability, fulfillment of the statutory duty to 
assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the last examination).  

Next, a remand is required to clarify a February 2007 VA 
medical nexus opinion of the Veteran's low back disorder.  
Specifically, during active service in 2003, the Veteran was 
treated for low back pain on two separate occasions.  Post-
service, the Veteran contends that he continues to suffer 
from low back pain with radiculopathy.  He underwent a VA 
examination of his lumbar spine in February 2007 to determine 
the current nature and etiology of his alleged low back 
disorder.  During the examination, the VA examiner noted that 
the Veteran received medical treatment and physical therapy 
for a back condition after discharge from service.  The 
Veteran was then given a computed tomography (CT) scan of his 
lumbar spine and found to have a left posterolateral disc 
protrusion at L5-S1.  In an opinion as to whether this low 
back disorder was related to the Veteran's in-service 
treatment for low back pain in 2003, the VA examiner 
indicated that it is "less likely as not caused by or a 
result of military service" because "[a]lthough there is 
evidence of low back condition during military service[,] 
there is no evidence of medical continuity or follow-up on 
this condition until 2003."  However, the Board notes that 
the Veteran was in active duty beginning in May 2003 and did 
not receive in-service treatment for a low back condition 
until later in 2003.  

Thus, an addendum of the February 2007 VA examiner's medical 
nexus opinion is required given that his original opinion did 
not appear to account for the fact that the first 
manifestation of the Veteran's low back disorder occurred 
during his period of active service.  A VA examination is not 
necessary in order to provide this opinion, unless the 
previous VA examiner is unavailable, and a new examiner 
indicates a physical examination is necessary in order to 
adequately answer the question posed.  

Finally, there are no post-service treatment records 
concerning the Veteran's current disabilities on appeal 
associated with the claims file after May 2006.  In this 
regard, any treatment that the Veteran has received for his 
cervical spine, left shoulder, and lumbar spine may be 
relevant to his claims.  VA's duty to assist includes 
obtaining records of the Veteran's relevant VA medical 
treatment.  38 U.S.C.A. §§ 5103A(c)(2) and 5103A(c)(3); 
38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  Because 
any records cervical and lumbar spine and left shoulder 
treatment would be relevant to the Veteran's claims, the RO 
should attempt to obtain these records, and, if they no 
longer exist, must make this express declaration to confirm 
that further attempts to obtain them would be futile.  Thus, 
a remand is warranted to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of cervical spine, left 
shoulder, and lumbar spine treatment that 
the Veteran may have received at the San 
Juan VA Medical Center since May 2006.  
All attempts to secure these records, and 
any response received, must be documented 
in the claims file.  If no records are 
available, a response to that effect is 
required and should be documented in the 
file.

2.  Request that the previous February 
2007 VA examiner provide an addendum to 
his or her previous opinion, if that 
physician is still available.  
Specifically, the physician should review 
the Veteran's service treatment records 
(STRs) dated in 2003 and post-service 
treatment records of his lumbar spine, and 
provide a clarification as to whether the 
Veteran's current lumbar spine disorder is 
at least as likely as not related to his 
military service.  In giving this opinion, 
the VA examiner should specifically take 
note of the facts that the Veteran's first 
complaints of, and treatment for, low back 
pain in 2003 occurred while he was still 
in service, and that he received medical 
treatment for his low back after discharge 
from service.  The claims file, including 
a complete copy of this remand, must be 
made available for review of the Veteran's 
pertinent medical history.  Another VA 
examination is not necessary in order to 
provide this opinion, unless the previous 
VA examiner listed on the February 2007 
report is unavailable, and a new examiner 
indicates a physical examination is 
necessary in order to adequately answer 
the question posed. 

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is not 
possible or feasible. 

3.  Also, schedule the Veteran for a VA 
examination, by an appropriate specialist, 
to assess the current severity of his 
service-connected left shoulder calcified 
tendinitis.  He is hereby advised that 
failure to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences to his claim for a 
higher rating.  The examination should 
include any diagnostic testing or 
evaluation deemed necessary.  The claims 
file, including a complete copy of this 
remand, must be made available for review 
of the veteran's pertinent medical 
history, including, in particular, the 
records of his recent treatment.  The 
examiner must indicate whether such review 
was accomplished. 

Based on a comprehensive review of the 
claims folder, as well as a current 
physical examination of the Veteran, the 
examiner should discuss all impairments 
associated with the left shoulder 
disability, including the existence and 
extent of any arthritis; range of motion 
in the left shoulder; and all other 
associated functional impairment, 
including pain/painful motion, more or 
less movement than normal, weakened 
movement, premature/excess fatigability, 
incoordination, swelling, and deformity or 
atrophy from disuse, etc.  Further, if 
possible, the examiner should specify any 
additional range-of-motion loss due to any 
of these factors, especially during 
prolonged, repetitive use of the left 
shoulder or when the Veteran's symptoms 
are most prevalent (e.g., during "flare-
ups").  

4.  Also schedule the Veteran for an 
appropriate VA examination to determine 
the current severity of the 
service-connected minimal degenerative 
changes and mild desiccation at the C2-C3 
and C5-C6 levels.  The Veteran is hereby 
advised that failure to report for his 
scheduled VA examination, without good 
cause, may have adverse consequences to 
his claim for a higher rating.  The 
examination should include any diagnostic 
testing or evaluation deemed necessary.  
The claims file, including a complete copy 
of this remand, must be made available for 
review of the Veteran's pertinent medical 
history, including, in particular, the 
records of his recent treatment.

The examination must include range of 
motion findings.  The examiner is asked to 
identify and describe any current 
symptomatology, including any functional 
loss associated with the cervical spine 
disability due to more or less movement 
than normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy 
of disuse, pain on pressure or 
manipulation, and muscle spasm.

The examiner should specify any additional 
limitation of motion due to any of these 
factors, including during prolonged, 
repetitive use of the cervical spine, or 
when, for example, the Veteran's symptoms 
are most problematic ("flare-ups").  
If there is no objective evidence of these 
symptoms, the examiner should so state.

If there is evidence of any objective 
neurological abnormality associated with 
the Veteran's service-connected cervical 
spine disability, such as radiculopathy 
affecting the upper extremities, the 
examiner should identify this abnormality 
and comment on its severity.

In this regard, if the examiner finds 
evidence supporting a diagnosis of 
intervertebral disc syndrome (IVDS, i.e., 
disc disease), the examination report 
should include a discussion of whether 
this condition is part and parcel of the 
service-connected minimal degenerative 
changes, mild desiccation at the C2-C3 and 
C5-C6 levels, and, if it is, whether the 
Veteran has incapacitating episodes and 
their total duration (in weeks) during the 
last 12 months.  Note:  an incapacitating 
episode is a period of acute signs and 
symptoms due to IVDS requiring bed rest 
prescribed by a physician and treatment by 
a physician.

5.  Readjudicate the Veteran's claims for 
service connection for a low back 
disorder, an initial compensable 
disability rating for left shoulder 
calcified tendinitis, and an initial 
disability rating in excess of 10 percent 
for minimal degenerative changes-mild 
desiccation at the C2-C3 and C5-C6 levels.  
If the claims are not granted in full, 
furnish the Veteran and his representative 
another supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  The Veteran and his 
representative should be given an 
opportunity to respond to the SSOC before 
returning the file to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


